IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2009

                                     No. 09-50210                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KENNETH BLACK

                                                   Plaintiff-Appellant
v.

OPTION ONE MORTGAGE CORPORATION; BEN SCROGGIN, Constable
of Precinct One Comal County; JOSEPH DAVALOS

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas

                         Lower Docket Number 5:07-CV-151


Before: WIENER, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Kenneth Black appeals from rulings of the district
court, including its denial of Black’s motion for leave to file a first amended
complaint and its grants of summary judgment dismissing all claims against
Defendant-Appellee Scroggin on grounds of qualified immunity and dismissing
all claims for conversion of his personal property against all Defendants-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-50210

Appellees. Black’s claims arise from a series of incidents that flowed from
foreclosure proceedings instituted by Option One Mortgage Corporation on
Black’s residence following default and subsequent eviction proceedings during
which possession of that residence was taken on the basis of duly issued state
court orders while Black, a former incarcerated felon and veteran, was a patient
in a Veterans Administration hospital. Those claims assert that he lost personal
property that was located in the residence and was either placed outside on his
lot or — in the case of a number of firearms, ammunition, a gun safe, and other
sensitive items — was taken into protective custody by law enforcement officials
during the course of executing the eviction order.
      We have carefully reviewed the record on appeal, including the briefs of
the parties and the reports and recommendations of the magistrate judge on
which the district court grounded its several rulings. From our review, we are
satisfied that the district court did not abuse its discretion in denying Black’s
motion to file an amended complaint, given the dilatory timing and defective
nature of the filings seeking that amendment. We are further convinced that the
district court correctly granted qualified immunity to Defendant-Appellee
Scroggin and summary judgment to him on that basis, and that the court
properly granted summary judgment dismissing Black’s conversion claims
against all Defendants-Appellees, essentially for the reasons set forth by the
magistrate judge. Accordingly, the orders and judgments of the district court
from which Black appeals are, in all respects,
AFFIRMED.




                                       2